elwDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 are drawn to a protective textile sleeve, classified in D06N3/0002.
II. Claims 11-18 are drawn to a method of constructing a textile protective sleeve, classified in D06N2207/123.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the process as claimed can be used to make a materially different product such as a flat protective textile fabric that is not bounding a central cavity sized for receipt of an elongate member.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classification.
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with John Wright on 4/27/2021 a provisional election was made without traverse to prosecute the invention of a protective textile sleeve, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 23’ is recited in ¶ [0021] but is not present in Figs. 1 or 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2012/0040114 A1 (“Chen”) in view of Holden et al. US 2007/0012815 A1 (“Holden”).
Regarding claims 1, 6, and 9, Chen teaches a single wall textile sleeve for providing fire resistance protection wherein the textile sleeve is made from interlacing yarn and the tubular wall has an outer surface and an inner surface bounding a cavity sized for receipt of fluid conveying conduit and further consisting of a coating composition of silicone rubber and a flame retardant additive on the outer surface of the tubular wall (¶ [0007]). Holden teaches the wall is constructed of any suitable length extending along a longitudinal axis (¶ [0013]).
Chen is silent with respect to indicia extending radially inwardly into the coating composition.
Holden teaches a tubular body comprising a number of plies, wherein the outermost ply contains an identification feature comprising a groove that substantially extends along the length of the 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide an identification feature on the textile sleeve of Chen, based on the teaching of Holden. The motivation for doing so would have been to provide identifying information on the textile sleeve, as taught by Holden. Useful identifying information may be the type of fluid being conveyed by the fluid conveying conduit, or warnings associated with the fluid such as “flammable” or “pressurized”.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to provide the identification feature on solely the coating composition of the textile sleeve, because it would have been choosing one of three possible locations for the identification feature (the identification feature provided on only the coating composition, both the coating composition and the wall, or only on the wall), which would have been a choice from a finite number of identified, predictable solutions of an identification feature useful in the textile sleeve of Chen in view of Holden and possessing the benefits taught by Holden.  Furthermore, Holden specifically teaches the identification feature being provided on the outermost layer of the tube (¶ [0009]). One of ordinary skill in the art would have been motivated to produce additional textile sleeves comprising an identification feature having the benefits taught by Holden in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Regarding claims 2-3, Chen in view of Holden teach the modified textile sleeve of claim 1, as described above. As shown from FIGS. 3 and 4, the groove (element 30) does not extend through the thickness of the outermost ply (element 24) (¶ [0024]). In the case of Chen in view of Holden, the outermost ply of the fluid conveying conduit being the coating composition.
Regarding claims 4-5, Chen in view of Holden teach the modified textile sleeve of claim 1, as described above. In Fig. 3, Holden teaches containing an identification stripe (element 40) inward of the outer surface (element 18) protects the identification stripe from wear (¶ [0034]). That is, placing an identification stripe within the groove (element 30) protects the identification stripe from wear. 
Holden does not specifically teach the depth of the groove. However, Holden does teach the groove is formed by a ply press which presses a portion of the ply to form the groove (¶ [0032]), and as seen in Figs. 3 and 4, the depth of the groove is greater than 0 percent and less than 100 percent of the outer ply. Holden further teaches containing an identification stripe (element 40) inward of the outer surface (element 18) protects the identification stripe from wear (¶ [0034]). That is, placing an identification stripe within the groove (element 30) protects the identification stripe from wear.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to press the coating composition of the textile sleeve enough so that the depth of the groove be greater than 50 percent and less than 100 percent of the thickness of the coating of textile sleeve of Chen in view of Holden, based on the teaching of Holden.  This range would be reasonable to try to one of ordinary skill in the pertinent art, as one would expect this range of depth of the groove to protect the identification stripe within the groove from wear.
Regarding claim 7
Regarding claim 8, Chen in view of Holden teach the modified textile sleeve of claim 1, as described above. As seen from Fig. 1A and Fig. 1B, the textile sleeve (element 10) is a circumferentially continuous, seamless wall. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chen US 2012/0040114 A1 (“Chen”) in view of Holden et al. US 2007/0012815 A1 (“Holden”) as applied to claim 9 above, and further in view of Yamaguchi et al. US 2015/0056388 A1 (“Yamaguchi”).
Regarding claim 10, Chen in view of Holden teach the modified fluid conveying conduit of claim 9, as described above. Chen fails to teach the edges of the tubular wall are biased into overlapping relation with one another.
In the analogous art of protective textile sleeves, Yamaguchi teaches in Fig. 1 an elongate wall (element 12) of a textile sleeve has opposite edges (elements 16, 17), wherein the edges are preferably biased into overlapping relation with one another in “cigarette wrapped” fashion to fully enclose the elongate members (element 14) within a central cavity of the sleeve (¶ [0030]).

    PNG
    media_image1.png
    401
    791
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to construct and position the wall of the protective textile of sleeve of Chen in view of Holden, wherein the edges are biased into overlapping relation with one .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4,275,768 recites engraved identifying indicia on the exterior of a hose (abstract, col. 1, lines 5-9). 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                                        

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786